Cardozo, J.
(dissenting). The ground upon which I dismissed the appeal from the District Court, seems to have been misapprehended, both by the present appellant and by the first judge. I did not, and do not, doubt the entire accuracy, of the views which Judge Daly entertains as to the effect of the antedating of the judgment, and of the right to establish, by evidence, that the appeal was taken within the statutory limit after the actual date of the judgment. The ground on which I dismissed the appeal, and upon which I am still of opinion that I acted correctly, was, that the appellant did not serve the notice of appeal on the respondent personally. The omission to make such service personally was not questioned, and the affidavit, in my judgment, failed to show due, or any, diligence to find the respondent.
The respondent’s affidavit, which, in this respect, was not denied, stated that on the trial of the action, his place of residence in this city was disclosed. The appellant, or his attorney, therefore, knew the respondent’s residence. They also knew the residence of the respondent’s attorney, and called upon him to accept service of the notice of appeal. Tet it does not appear either that any attempt to find the respondent at the place mentioned on the trial as his abode, or that any inquiry there, or of the attorney, was ever made. The appellant contented himself with calling upon the secretary of the Cabinet Maker’s *213Society, which was the extent of the “ due diligence ” which he made to ascertain the residence of the respondent.
I think something more than this was necessary. For that reason, I dismissed the appeal below, and for that reason, I think the order so made should be affirmed.
Order reversed.